*213OPINIÓN DISIDENTE DEL
JUEZ PRESIDENTE SEÑOR DEL TORO
El 24 de febrero de 1931 Battistini y Martínez, una so-ciedad mercantil establecida en Yanco, Puerto Rico, interpuso en la Corte de Distrito de Ponce por medio de su abogado una demanda sobre desahucio en precario dirigida contra Luisa Feliciano. Dicha demanda, en lo pertinente, es como signe:
“La mercantil demandante es dueña de un predio de terreno que se describe así:
“ ‘Rústica, predio de terreno de seis cuerdas más o menos desti-nadas a café y pasto, radicada en el barrio Duey del término Municipal de Yauco, P. R., y colinda por el Norte y Este con terrenos de V. Caraballo; por el Sur con María Irizarry, por el Oeste con Miguel Franqui, antes, hoy José Vicario. ’
“En el predio de terreno descrito la demandada tiene edificada una casa pequeña de maderas.
“Til. La mercantil demandante ha solicitado de la demandada Luisa Feliciano que desocupe y deje a la libre disposición de la de-mandante el predio de terreno que se ha descrito en el párrafo se-gundo de esta demanda, y que a la vez levante la casita que tiene edificada; y la demandante desde el día veinte y tres de enero de 1931 ha requerido y ha seguido requiriendo a la demandada para que desocupe dicho predio de terreno y levante la casa en el mismo edifi-cada, en lo que ella no paga canon ni merced alguna, causando a la mercantil demandante perjuicios con su temeraria resolución.”
Se señaló la primera comparecencia para marzo 6, 1931, y como la demandada no compareciera, se dictó sentencia en su contra. Pasaron más de seis meses y en agosto 24, 1931, la demandante pidió que se ordenara la ejecución de la sen-tencia. La corte accedió verificándose se dice el lanzamiento, aunque sin expresarse en qué forma, en agosto 26, 1931.
Así las cosas, el 2 de septiembre, 1931, la demandante manifestó bajo juramento a la corte que la demandada des-pués de lanzada había vuelto a ocupar la finca y la corte señaló el 11 del propio mes para que la demandada com-pareciera a mostrar causa. Compareció en efecto personal-mente y manifestó que no había sido emplazada., de la de-*214manda de desahucio. La corte le concedió diez días para que buscase nn abogado y presentara nna moción para abrir el caso de nuevo.
La moción fue presentada y la corte, después de oír la evidencia testifical de ambas partes en relación con la misma, en octubre 21, 1931, dejó sin efecto la sentencia y ordenó que quedara en récord la contestación de la demandada y conti-nuara tramitándose el pleito de acuerdo con la ley. Dice la contestación, en lo pertinente, así:
“PRIMERO. — BsgepCIÓN previa. — Que la demanda en este caso no aduce hechos bastantes constitutivos \ de una buena y justa causa de acción a favor de la parte demandante.
“Segundo.' — Contestación.—La demandada niega todos.y cada uno de los hechos contenidos en la demanda.
“DepeNSas EspeCiales. — Como defensas especiales y separadas, alega la demandada:
“1. Que la misma es dueña absoluta de una casa de maderas, te-rrera, techada de zinc, que está enclavada en el barrio Duey de Yaueo, independiente dicha casa de cualquier terreno, y dicha casa está en-clavada en terreno perteneciente a esta demandada, pero nunca en terreno perteneciente a la parte demandante.
“2. Que bajo estas circunstancias, existe un conflicto de títulos entre la parte demandante y la parte demandada que no puede ven-tilarse en el procedimiento sumario de desahucio.”
Ambas partes comparecieron en octubre 30, 1931, y ofre-cieron su prueba. La vista del caso, o sea, la segunda com-parecencia, no se celebró hasta febrero 16 de 1932, por esti-pulación de las partes. El abogado que presentó a la deman-dada en el acto de la vista no fue el mismo que actuó como tal en la primera comparecencia y por los incidentes que ocurrieron puede deducirse que no estaba bien familiarizado con los antecedentes del caso.
La corte de distrito dictó sentencia dos días después en contra de la demandada. Estudiando la relación del caso y opinión en que se basa la sentencia se observa que la aten-ción de la corte estuvo fija en si debía aplicarse o no para resolver el caso la jurisprudencia de esta Corte Suprema *215establecida en el de Nuestra Señora del Rosario v. Collazo, 41 D.P.R. 596.
Si ésa fuera la única cuestión envuelta, probablemente procedería la confirmación de la sentencia recurrida, pero analizando detenidamente el caso nos fiemos encontrado con que la evidencia documental ofrecida por la demandante en la primera comparecencia para probar su dominio sobre la finca en cuestión fue admitida con la objeción de la deman-dada y es en verdad insuficiente, no siendo tampoco bastante la testifical aportada luego en el acto de la vista. Y si ello es así, el caso cae por su base y debe revocarse la sentencia'.
Examinemos la cuestión. Conocemos la demanda. Aunque confusa, creemos que aduce fiecfios suficientes para determinar la causa de acción ejercitada, la de desahucio en precario. Conocemos de igual modo la contestación. Confusa es tam-bién, pero hay que convenir en que niega que la demandante es dueña de la finca de que se trata y alega de modo positivo que la demandada es dueña no sólo de la casita en que vive si que además del terreno en que está enclavada.
Planteado el debate de ese modo, estaban obligados los demandantes a probar que eran dueños del terreno. Para ello presentaron la siguiente evidencia documental:'
Una certificación del acta de la subasta en el pleito seguido en la Corte Municipal de Yaueo por Isaac Román contra José María López y Luisa Feliciano, en cobro de dinero, de la cual resulta que la finca de que aquí se trata fué adjudicada en pública subasta en ejecución de la sentencia dictada en dicho pleito, al demandante Román por la cantidad de $300 reclamada, debido al hecho de no concurrir ningún otro postor.
Otra copia certificada de la escritura otorgada por el márshal de la Corte Municipal de Yaueo a favor de la deman-dante en la cual se hace constar que dicho márshal recibió un mandamiento para ejecutar la sentencia dictada por la Corte Municipal de Yaueo en el pleito seguido por la deman-dante contra Isaac Román en cobro de $84.47; que para ello *216embargó cierta finca, qne es la misma que es objeto del desahucio; que anunció la subasta de la finca embargada y no habiendo concurrido otros postores la adjudicó a Battistini y Martínez en pago de su crédito, y en tal virtud, dice en-tonces textualmente la escritura:
“El Marshal compareciente y en su carácter de tal Marshal de la Corte Municipal del Distrito Judicial Municipal de Yauco, y asu-miendo en derecho la representación del demandado Isaac Román, trasmite a la entidad comercial Battistini y Martínez, a título de venta judicial, todo el derecho, título e interés del referido demandado en el predio de terreno que se ha descrito por la suma de ochenta y cuatro dollars cuarenta y siete centavos con abono a la reclamación que se especifica en el mandamiento u orden de ejecución, ...”
Y por último, en el acto de la vista, la declaración de Antonio J. Battistini, socio gestor de la demandante que, en lo pertinente, dice:
Adquirieron la finca en una decisión de la Corte de Yauco que se nos adjudicó, según escritura. . . . Son dueños actual-mente. No han podido disfrutarla hasta la fecha. Se lo ha impedido Luisa Feliciano. No han podido tomar posesión, Luisa Feliciano habita la casita que es de ella en la finca. Cuando nosotros adquirimos el terreno ese, ya estaba la casa. Aparecía como dueño Isaac Román, contra quien seguimos un pleito. Isaac Román adquirió de José María López y Luisa Feliciano, en un pleito fallado a su favor. La casa es de la señora. Estaba en la propiedad cuando compré. Ella ha vivido en la casa desde que nosotros obtuvimos el terreno. Es un obstáculo para la venta de la finca, o trabajar en ella. La señora tiene muy malos antecedentes. Me perdona que hable en ausencia de ella. Nadie se hará cargo de la finca estando ella allí. La casa de ella vale cinco pesos. Un ranchito. Es una casa vieja. Yo supongo que la señora la fabricó allí desde que la finca fué de ella. Después de la señora pasó la finca a Isaac Román en virtud de un pleito. Ella ha estado viviendo la casa a pesar de habérsele adjudi-cado a Isaac. Nunca se ha mudado.
*217Dijimos que esa prueba era insuficiente y creemos que basta la mera exposición de la misma para demostrar lo acer-tado de nuestra conclusión.
Se admite que la demandada era dueña de la finca. Se admite que era y es dueña de la casita que está en la finca. Y se admite que está actualmente en posesión de la finca y que jamás se mudó de la casa en ella enclavada.
Para probar que la demandada perdió su derecho al dominio de la finca se presentan la escritura y el acta de subasta que conocemos, documentos cuya admisión fue impug-nada porque no determinaban por sí mismos que la corte municipal había actuado con jurisdicción.
Battistini y Martínez no adquirieron la finca de Luisa Feliciano. Si algo adquirieron es lo que pudo adquirir Isaac Bomán.
No se demostró que Bomán tomara posesión material de la finca. Al contrario, de la declaración del propio gestor de la sociedad demandante en este pleito de desahucio se desprende que jamás llegó a tomar posesión.
Por las referencias que contiene la escritura del Márshal a Battistini y Martínez no se viene en conocimiento exacto de cómo adquirió jurisdicción la corte sobre Bomán y de cómo se practicó el embargo. La finca no está inscrita en el Begistro de la Propiedad.
Pero aun aceptando que dicha escritura fuera por sí sola prueba suficiente de la trasmisión del título de Bomán, era necesario probar el título de éste ya que no es a él a quien se intenta desahuciar sino a Luisa Feliciano, la anterior dueña que sigue en la posesión material de la finca.
¿Cómo adquirió Bomán de Luisa Feliciano? La única evidencia aportada es la copia del acta de la subasta.
Nada sabemos con respecto a cómo adquirió jurisdicción la corte municipal sobre la persona de Luisa Feliciano y a cómo se dictó la sentencia y sobre todo no consta que el márshal otorgara escritura a favor de Bomán a nombre de Luisa Feliciano.
*218A la fecha en que los hechos ocurrieron estaba como está aún en vigor la ley de 9 de marzo de 1905 que derogó los artículos 259 a 266 del Código de Enjuiciamiento Civil y que dispuso en su artículo 5:
“En los casos en que se venda en pública subasta por el marshal u otro funcionario debidamente autorizado una propiedad inmueble en virtud de ejecución u orden de venta librada por una corte de justicia., deberá dicho marshal o funcionario otorgarle al comprador escritura pública en debida forma de tal propiedad abonando dicho comprador el importe de tal escritura.” Código de Enjuiciamiento Civil, Ed. 1933, p. 120.
Y se ha decidido que:
“ha entrega y aceptación de la escritura otorgada por el marshal son esenciales para su validez. El título del terreno continúa en el deudor hasta que la escritura sea entregada al comprador.
“Aunque para muchos fines el título del adquirente de terrenos en una subasta está tan bien protegido antes como después de reci-birse la escritura otorgada por el márshal, el título legal no pasa al comprador hasta que se entrega la escritura.” 10 R.C.L. 1358, 1359.
No habiendo demostrado la demandante en debida forma que es dueña de la finca en cuestión, no ha evidenciado de-recho alguno al desahucio y en tal virtud debe revocarse la sentencia recurrida y en su lugar dictarse otra declarando sin lugar la demanda, con costas, incluyendo honorarios de abogado por una suma que no exceda de cincuenta dólares.
El Juez Asociado Sr. Hutchison está conforme con este disentimiento.